Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (line 4), claim 1 (line 15), claim 10 (line 1), claim 12 (line 3), claim 15 (line 2), claim 16 (line 4), claim 16 (line 6): the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1 (line 4), claim 16 (line 4): the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims are rejected for including the language of rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaulberg et al. (US 2012/0063610 A1)
Regarding claim 17, Kaulberg discloses a hearing aid system comprising
at least one hearing aid adapted for being worn by a user (Fig. 1c, ref. LD; Fig. 6, ref. 60; Par. [0001], [0098]), and
a portable auxiliary device (wireless microphone M in Fig. 1c; device 30 in Fig. 6),
wherein the hearing aid system is adapted to establish a communication link between the at least one hearing aid and the auxiliary device to provide that data can be exchanged between them (¶ 0095), and
wherein the at least one hearing aid comprises
• at least one microphone (Fig. 6, ref. 61; Fig. 7b, ref. m) for picking up sound from the environment of the hearing aid and configured to provide corresponding at least one electric input signal representative of the sound, and
wherein the auxiliary device comprises
at least one microphone (wireless microphone M) for picking up sound from the environment of the auxiliary device and to provide corresponding at least one auxiliary electric input signal representative of the sound, and
wherein the hearing aid system further comprises
a signal processor (Fig. 7b, estimator E, actuator A and DSP) configured - in a specific own voice calibration mode of operation of the hearing aid system - (the expression "own voice calibration mode of operation" is technically equivalent to "sound calibration mode of operation"; indeed, the identity of the person who speaks into the wireless microphone (the user of the hearing aid of someone else) is technically irrelevant; thus even the user control interface allowing the user to establish a communication in Fig. 1 c between the devices M and LD, respectively corresponding to the devices 30 and 60 in Fig. 6, can be equated to "a user control interface allowing a user to initiate a specific own voice calibration mode of operation of the hearing aid system")
to compare corresponding current time segments of the at least one electric input signal (Fig. 6, signal 621), and the at least one auxiliary electric input signal (signal 661), or corresponding transforms, or selected frequency ranges, thereof, wherein said corresponding current time segments are recorded while the user speaks, and
to provide an estimate of a personalized own voice transfer function from the at least one microphone of the auxiliary device to the at least one microphone of the at least one hearing aid, when worn by the user (Par. [0113]: the delay estimate unit 67 and the adaptive system 68 provide an estimate of the transfer function from the microphone of the wireless microphone and the microphone 61 of the hearing aid).
Regarding claim 18, Kaulberg discloses a hearing aid system according to claim 17 wherein the signal processor is located in the at least one hearing aid, or in the portable auxiliary device, or in an external processing device (Fig. 7b).
Regarding claim 19, Kaulberg discloses a hearing aid system according to claim 18 wherein the at least one hearing aid comprises a hearing aid signal processor configured to process the electric input signal or a signal derived therefrom and to provide a processed signal (Fig. 6: circuitry of AE).
Regarding claim 20, Kaulberg discloses a hearing aid system according to claim 19 wherein the at least one hearing aid comprises an output transducer for presenting stimuli perceivable as sound to the user (¶ 0063).
Regarding claim 21, Kaulberg discloses a hearing aid system according to claim 17 comprising a user control interface allowing a user to initiate the specific own voice calibration mode of operation of the hearing aid system (the expression "own voice calibration mode of operation" is technically equivalent to "sound calibration mode of operation"; indeed, the identity of the person who speaks into the wireless microphone (the user of the hearing aid of someone else) is technically irrelevant; thus even the user control interface allowing the user to establish a communication in Fig. 1 c between the devices M and LD, respectively corresponding to the devices 30 and 60 in Fig. 6, can be equated to "a user control interface allowing a user to initiate a specific own voice calibration mode of operation of the hearing aid system").
Regarding claim 24, Kaulberg discloses a hearing aid configured to be used in a hearing aid system, wherein the hearing aid is configured to be worn by a user at a or in an ear of the user, or for being fully or partially implanted in the head at an ear of the user (Fig. 1c, ref. LD; Fig. 6, ref. 60; Par. [0001], [0098]), the hearing aid comprising
antenna and transceiver circuitry allowing the hearing aid to establish a communication link to an auxiliary device to provide that data can be exchanged between them or forwarded from one to the other (¶ 0095),
at least one microphone (wireless microphone M) for picking up sound from the environment of the hearing aid and for provide corresponding at least one electric input signal representative of said sound,
a signal processor (Fig. 7b, estimator E, actuator A and DSP) configured to process said at least one electric input signal or a signal or signals derived therefrom and to provide a processed signal, and
an output transducer (see Fig. 7b) for presenting stimuli perceivable as sound to the user representative of the processed signal,
wherein the hearing aid is configured to receive an auxiliary electric input signal provided by a microphone of said auxiliary device via said communication link (¶ 0095), and
wherein the signal processor (Fig. 7b, estimator E, actuator A and DSP) - in a specific own voice calibration mode of operation of the hearing aid system - (the expression "own voice calibration mode of operation" is technically equivalent to "sound calibration mode of operation"; indeed, the identity of the person who speaks into the wireless microphone (the user of the hearing aid of someone else) is technically irrelevant; thus even the user control interface allowing the user to establish a communication in Fig. 1 c between the devices M and LD, respectively corresponding to the devices 30 and 60 in Fig. 6, can be equated to "a user control interface allowing a user to initiate a specific own voice calibration mode of operation of the hearing aid system") is configured
to receive corresponding time segments of the at least one electric input signal (Fig. 6, signal 621), and the at least one auxiliary electric input signal (signal 661), or corresponding transforms, or selected frequency ranges thereof, and
to provide an estimate of a personalized own voice transfer function from said microphone of said auxiliary device to said at least one microphone of the hearing aid (Par. [0113]: the delay estimate unit 67 and the adaptive system 68 provide an estimate of the transfer function from the microphone of the wireless microphone and the microphone 61 of the hearing aid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaulberg in view of Ku et al. (US 2014/0307902 A1)
Regarding claim 22, Kaulberg discloses a hearing aid system according to claim 17.
Kaulberg is not relied upon to disclose comprising one or more detectors configured to decide whether or not, or with what probability, the user is currently wearing the at least one hearing aid and to provide a mode control signal indicative thereof.
In a similar field of endeavor, Ku discloses comprising one or more detectors configured to decide whether or not, or with what probability, the user is currently wearing the at least one hearing aid and to provide a mode control signal indicative thereof (¶ 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprising one or more detectors configured to decide whether or not, or with what probability, the user is currently wearing the at least one hearing aid and to provide a mode control signal indicative thereof, the motivation being to allow for charging the hearing aid with no further action by the user other than laying the hearing apparatus down to be charged (Ku - ¶ 0063).

Allowable Subject Matter
Claim 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23, 25, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Kaulberg et al. (US 2012/0063610 A1), teaches a hearing aid system comprising
a hearing aid adapted for being worn by a user at a or in an ear of the user, or for being fully or partially implanted in the head at an ear of the user (Fig. 1c, ref. LD; Fig. 6, ref. 60; Par. [0001], [0098]), and
a portable auxiliary device (wireless microphone M in Fig. 1c; device 30 in Fig. 6), e.g. a communication device, such as a smartphone, wherein the hearing aid system is adapted to establish a communication link between the hearing aid and the auxiliary device to provide that data can be exchanged between them or forwarded from one to the other (¶ 0095),
the hearing aid comprising
an input unit (Fig. 6, ref. 61; Fig. 7b, ref. m) comprising at least one microphone for picking up sound from the environment of the hearing aid and to provide corresponding at least one electric input signal representative of said sound,
a signal processor (Fig. 7b, estimator E, actuator A and DSP) configured to process said at least one electric input signal or a signal or signals derived therefrom and to provide a processed signal,
an output unit (see Fig. 7b), e.g. comprising a loudspeaker, for presenting stimuli perceivable as sound to the user representative of said processed signal, 
the auxiliary device comprising 
at least one microphone (wireless microphone M) for picking up sound from the environment of the auxiliary device and to provide corresponding at least one auxiliary electric input signal representative of said sound,
a user control interface allowing a user to initiate a specific own voice calibration mode of operation of the hearing aid system (the expression "own voice calibration mode of operation" is technically equivalent to "sound calibration mode of operation"; indeed, the identity of the person who speaks into the wireless microphone (the user of the hearing aid of someone else) is technically irrelevant; thus even the user control interface allowing the user to establish a communication in Fig. 1 c between the devices M and LD, respectively corresponding to the devices 30 and 60 in Fig. 6, can be equated to "a user control interface allowing a user to initiate a specific own voice calibration mode of operation of the hearing aid system"),
wherein the signal processor is configured to receive corresponding time segments of said at least one electric input signal (Fig. 6, signal 621), and said at least one auxiliary electric input signal (signal 661), or corresponding transforms, or selected frequency regions thereof, and to provide an estimate of a personalized transfer function from said at least one microphone of said auxiliary device to said at least one microphone of said hearing aid (Par. [0113]: the delay estimate unit 67 and the adaptive system 68 provide an estimate of the transfer function from the microphone of the wireless microphone and the microphone 61 of the hearing aid), and

Kaulberg fails to teach wherein the hearing aid comprises a beamformer filter comprising one or more beamformers, the beamformer filter being configured to provide an own voice beamformer comprising personalized filter weights determined in dependence of said estimate of a personalized transfer function
Additionally, the prior art of record does not make obvious the combination of the above limitations that Kaulberg fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 16, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 16 because:
The closest prior art of record, Kaulberg, teaches a method of operating a hearing aid system, the hearing aid system comprising a hearing aid adapted for being worn by a user at a or in an ear of the user, or for being fully or partially implanted in the head at an ear of the user (Fig. 1c, ref. LD; Fig. 6, ref. 60; Par. [0001], [0098]), and
a portable auxiliary device (wireless microphone M in Fig. 1c; device 30 in Fig. 6), e.g. a communication device, such as a smartphone, wherein the hearing aid system is adapted to establish a communication link between the hearing aid and the auxiliary device to provide that data, e.g. control signals, status signals, and/or audio signals, can be exchanged between them or forwarded from one to the other (¶ 0095),
the method comprising
in the hearing aid
providing by at least one microphone at least one electric input signal representative of sound from the environment of the hearing aid (Fig. 6, ref. 61; Fig. 7b, ref. m),
processing said at least one electric input signal, or a signal or signals derived therefrom, and providing a processed signal (Fig. 7b, estimator E, actuator A and DSP),
presenting stimuli perceivable as sound to the user representative of said processed signal (see Fig. 7b),
in the auxiliary device
providing by at least one microphone at least one auxiliary electric input signal representative of said sound from the environment of the hearing aid (wireless microphone M), providing a user control interface allowing the user to initiate a specific own voice calibration mode of operation of the hearing aid system (the expression "own voice calibration mode of operation" is technically equivalent to "sound calibration mode of operation"; indeed, the identity of the person who speaks into the wireless microphone (the user of the hearing aid of someone else) is technically irrelevant; thus even the user control interface allowing the user to establish a communication in Fig. 1 c between the devices M and LD, respectively corresponding to the devices 30 and 60 in Fig. 6, can be equated to "a user control interface allowing a user to initiate a specific own voice calibration mode of operation of the hearing aid system"), and
using corresponding time segments of said at least one electric input signal (Fig. 6, signal 621), and said at least one auxiliary electric input signal (signal 661), or corresponding transforms or selected frequency regions thereof, to provide an estimate of a personalized transfer function from said at least one microphone of said auxiliary device to said at least one microphone of said hearing aid (Par. [0113]: the delay estimate unit 67 and the adaptive system 68 provide an estimate of the transfer function from the microphone of the wireless microphone and the microphone 61 of the hearing aid), and

Kaulberg fails to teach providing an own voice beamformer comprising personalized filter weights determined in dependence of said estimate of a personalized transfer function.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Kaulberg fails to teach in combination with the rest of the limitations of the claim.
Claims 2-15 is/are dependent upon allowed base claims.
Regarding claims 23, 25, 26, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687